Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites “the Si crystallite grain” without providing antecedent basis for the term.  
Regarding claims 17 and 28, the claims requires the metal to be an “active” metal, a relative term that is not sufficiently defined by the claims or specification to provide definite limits regarding how this narrows the types of metals that M may be selected from.
Regarding claims 18-21, 27, and 29, those claims all recite a Markush group that is closed with “or” rather than “and”, making it unclear which recited elements are members of the Markush group.
Regarding claim 22, the claim recites “the SiOx material” without providing antecedent basis for the term.  Additionally, it is unclear if the “i.e.” phrase is meant to simply be an example of an O/Si ratio or if instead the claim is meant to be limited to that specific definition of an O/Si ratio.  The Office advises that the “i.e.” phrase more clearly defines the O/Si ratio and so if this is the only definition intended for it, it should be the only definition recited.  Additionally, Claim 22 recites “an M compound”.  It is unclear if this is mean tot require an additional M compound beyond the one recited in claim 13, or if it is meant to refer back to the previously recited M compound.  If the latter, “an” should be replaced with “the”.  If the former, a distinguishing element name, such as “a second M compound” should be chosen.
Regarding claim 24, the claim uses the term “the Si crystallite grains” without providing antecedent basis for the term.
Regarding claim 26, the claim is unclear for a host of reasons.  Predominantly because neither the product of step 1 nor the product of step 2 include SiOx or a metal M, instead including SiOy and a metal compound, thus it is unclear how either of those materials can serve as a starting material for step 1.  Moreover, it seems that the claim may attempt to allow performance of only multiple iterations of a step 1 without performance of step 2 being necessary.  Applicant is encouraged to expressly spell out each claimed method it its entirety.
Regarding claim 31, the claim recites “the heat treatment temperature in step (1)’ without providing antecedent basis for either “the heat treatment” or “step (1)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-25 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0079591 to Yang (“Yang”).

Regarding claims 13 and 15-21, Yang discloses an anode material for a lithium ion battery comprising carbon coated silicon oxide.  Yang at Abstract.  The silicon:oxygen ratio in the silicon oxide ranges from 3:1 to 1.1:1, comporting to a range for “y” in the chemical formula of the silicon oxide material SiOy of 0.33-0.9.  Id. at paragraph [0040].  The material includes silicon crystallites dispersed throughout the matrix having a crystallite size of 1-50nm.  Id. at paragraph [0041].  The material additional includes residual MgO.  Id. at paragraph [0058].  The specific surface area of the active material was 24.5 m2/g. 
Regarding claim 14, in Example 1 of Yang the starting amount of SiO was 2 grams, which provides a starting amount of oxygen in the SiO of 0.72 grams.  The final silicon product after reduction was SiO0.8, meaning that 0.144 grams of the oxygen in the starting SiO was converted to MgO during the reaction.  Thus, there were 0.009 moles of MgO generated, amounting to a weight of MgO of 0.36 grams of MgO following the ball milling process.  Given the total amount of starting material of 2 grams of SiO and 0.218 grams of Mg, this means that the material present after ball milling was 0.36/2.218 x 100 = 16% mass MgO.
Regarding claim 22 and 24, in example 1 of Yang, SiO powder is ball milled with Mg powder leading to Mg reduction of SiO to arrive at a mixture of SiO0.8 and MgO.
Further regarding claims 23, 28, and 29 the Office notes that any temperature above absolute zero provides some source of heat energy and thus may be considered a heat treatment.  Thus, the process of Yang is considered to correspond to a general heat treatment step because it is necessarily carried out above absolute zero.  Regarding the requirement that the process be carried out in a non-oxidizing environment, it is noted that the product is a reduction product, thus the atmosphere was not oxidizing.  Following production of the material comprising 16 mass percent MgO, the MgO was substantially removed with hydrochloric acid.  Although Yang aims to remove all of the MgO, it makes clear that residual MgO compound remains after this acid treatment.  Yang at paragraph [0058].
Further regarding claim 25, Example 1 notes that a powder (i.e., solid separated from liquid) was obtained after the acid treatment, and this powder was this washed and vacuum dried.
Further regarding claim 30, the Mg metal particles used were of 200 mesh, so substaintailly less than 300 micron D50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.  As noted above, Example 1 of Yang arrives at a mixture comprising 0.36 grams of MgO in 2.218 grams of material prior to any acid treatment.  Yang is silent regarding how much MgO remains after acid treatment, but its general teaching is that as much as 10% may remain after acid treatment, which would lead to 0.036 grams of MgO and a total amount of material remain of 1.894 grams of material or 0.036/1.894 x 100 = 1.9%.  Thus, although Yang doesn’t expressly disclose a material having 1-60% by mass MgO after acid treatment, following one of the suggested acid treatment protocols in Yang to its Example 1 would result in such a composition, thereby rendering the composition obvious.
Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Application Publication No. 2018/0151868 to Kim (“Kim”).  Yang is applied as described above.  Regarding claim 27, Yang is silent regarding providing a carbon additive to the initial mixture for reduction reaction.  Kim is directed to an alternative method for arriving at similarl carbon coated metal-reduced silicon oxide compositions.  Kim discloses that rather than waiting until the silicon oxide has been reduced to introduce the carbon to the system, the carbon may be provided to the original mixture along with the SiO and metal reductant.  Thus, the claimed method step is considered to be nothing more than a commonly known alternative method step for arriving at the same result as Yang’s carbon coating after reduction.
Further regarding claim 31, Yang discloses providing energy for its reaction via high energy ball milling.  Kim discloses an alternative method of providing energy to the reaction mixture, which includes heat treatment in an argon atmosphere at 600 C.  Kim at paragraph [0040].  Thus, performance of a thermal reduction instead of a ball-milled reduction in Kim is considered to be nothing more than the obvious use of a commonly known alternative means of providing the necessary energy for the reduction reaction to occur.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727